By the Court,

unanimously.
(Present, the Chief Justice, Burke and Bay, Justices.)
The payments ought, in the first place, to be applied to the extinguishment of the two first bonds, and the balance to the credit of the last bond. The case of Murphy v. Thompson, quoted from Georgetown, *499was a case under the instalment law, and respected the commencement of a suit, when it was alleged two-fifths of the original debt had been paid off; but it did not go to the extinguishment of any part of the debt under the depreciation law. The case of Wane and Wade had been determined by a special jury, on very just and legal principles, and all the other cases quoted by the defendant’s counsel, have confirmed the doctrine ever since.
The jury found the two first bonds paid off, and carried the balance of payment to the credit of the last bond.